
	
		III
		112th CONGRESS
		1st Session
		S. RES. 324
		IN THE SENATE OF THE UNITED STATES
		
			November 16, 2011
			Mr. Kerry (for himself,
			 Mr. Lugar, Mr.
			 Inhofe, and Mr. Webb)
			 submitted the following resolution; which was considered and agreed
			 to
		
		RESOLUTION
		Commemorating the 60th Anniversary of the
		  United States-Australia alliance.
	
	
		Whereas the United States Government enhanced its
			 relationship with the Governments of Australia and New Zealand with the signing
			 of the Australia-New Zealand-United States (ANZUS) Treaty on September 1, 1951,
			 and subsequently engaged in annual, bilateral Australian-United States
			 Ministerial (AUSMIN) consultations between the Australian Ministers of Foreign
			 Affairs and Defence and the United States Secretaries of State and Defense,
			 including a meeting in San Francisco in September 2011 that commemorated the
			 60th anniversary of the United States-Australia alliance;
		Whereas the alliance remains fundamental to the security
			 of Australia and the United States and to the peace, stability, and prosperity
			 of the Asia-Pacific region, and is one dimension of a broad and deep
			 relationship between the two countries that encompasses robust bilateral
			 strategic, intelligence, trade, and investment relations based on shared
			 interests and values, a common history and cultural traditions, and mutual
			 respect;
		Whereas numerous visits by Presidents of the United
			 States, including this week by President Barack Obama, and by the Australian
			 Prime Minister to the United States, including in 2011 when Prime Minister
			 Julia Gillard addressed a Joint Session of Congress, have underscored the
			 strength and closeness of the relationship;
		Whereas members of the United States and Australian armed
			 forces have fought side-by-side in every major conflict since the First World
			 War, with the commitment to mutual defense and security between the United
			 States and Australia being longstanding and unshakeable, as was demonstrated by
			 the joint decision to invoke the ANZUS Treaty in the aftermath of the September
			 11, 2001, terrorist attacks;
		Whereas the Governments of the United States and Australia
			 continue to share a common approach to the most pressing issues in global
			 defense and security, including in Afghanistan, where about 1,550 Australian
			 Defence Force personnel are deployed, and in response to natural disasters and
			 humanitarian crises, such as in Japan following the earthquake and subsequent
			 tsunami in March 2011;
		Whereas Secretary of State Hillary Clinton recently
			 stated, We are expanding our alliance with Australia from a Pacific
			 partnership to an Indo-Pacific one, and indeed a global partnership….
			 Australia’s counsel and commitment have been indispensable.;
		Whereas Secretary of Defense Leon Panetta recently
			 remarked that the United States has no closer ally than Australia…. [We]
			 affirm this alliance, affirm that it remains strong, and that we are determined
			 to deepen our security cooperation even further to counter the threats and
			 challenges that we face in the future.;
		Whereas the Governments of the United States and Australia
			 agreed to set up a Force Posture Working Group at the November 2010 AUSMIN to
			 examine options to align respective force postures consistent with the national
			 security requirements of both countries and to help positively shape the
			 regional security environment;
		Whereas the United States and Australia committed in a
			 Joint Statement on Cyberspace during the 2011 AUSMIN meeting to consult
			 together and determine appropriate options to address any threats;
		Whereas the Government of Australia is a major purchaser
			 of United States military resources, approximately 50 percent of Australia’s
			 war-fighting assets are sourced from the United States, and the Government of
			 Australia has plans to spend a substantial sum over the next 10-15 years to
			 update or replace up to about 85 percent of its military equipment;
		Whereas, on September 29, 2010, the Senate provided its
			 advice and consent to ratification of the Treaty Between the Government of the
			 United States of America and the Government of Australia Concerning Defense
			 Trade Cooperation, signed at Sydney, Australia, September 5, 2007, which will
			 facilitate defense trade between the two nations and enhance interoperability
			 between military forces;
		Whereas the Governments of the United States and Australia
			 support open, transparent, and inclusive regional architectures to preserve and
			 enhance peace, security, and prosperity in the Asia-Pacific region;
		Whereas the Governments of the United States and Australia
			 cooperate closely in regional and global forums, as evidenced by Australia’s
			 support for the United States as the host this month of the Asia-Pacific
			 Economic Cooperation forum in 2011 and the United States’ support for Australia
			 to host the G-20 in 2014;
		Whereas the United States and Australia elevated their
			 trade relationship through the Australia-United States Free Trade Agreement
			 that entered into force on January 1, 2005, and exports of United States goods
			 to Australia have risen by 53 percent since that time, totaling $21,900,000,000
			 in 2010;
		Whereas the United States is Australia’s largest
			 destination for foreign investment, helping create jobs for United States
			 workers, with Australian companies employing more than 88,000 people directly
			 in the United States;
		Whereas the Governments and people of the United States
			 and Australia work closely to advance and support human rights, the rule of
			 law, and basic freedoms worldwide;
		Whereas the Governments and people of the United States
			 and Australia work jointly and separately to support democracy, economic
			 reform, and good governance in the Pacific Islands, Southeast Asia, South and
			 Central Asia, the Middle East, and North Africa, among other areas of the
			 world; and
		Whereas the Governments of the United States and Australia
			 are working through their respective aid agencies (USAID and AusAID) and also
			 exploring opportunities for collaboration across a wide variety of areas: Now,
			 therefore, be it
		
	
		That the Senate—
			(1)celebrates the
			 60th Anniversary of the United States-Australia alliance and takes this
			 opportunity to reiterate the enduring significance of this historic friendship
			 that serves as an anchor of peace, stability, and prosperity in the
			 Asia-Pacific region and in the world;
			(2)supports United
			 States efforts to strengthen military, diplomatic, trade, economic, and
			 people-to-people cooperation with Australia, including initiatives to
			 positively shape the evolving strategic and economic environment that connects
			 the Indian and the Pacific Oceans; and
			(3)urges close
			 consultation between the Governments of the United States and Australia in
			 preparation for the East Asia Summit to be chaired by Indonesia on November 19,
			 2011, and encourages other, new forms of cooperation with the Government and
			 people of Australia that strengthen regional architectures to enhance peace,
			 security, and prosperity in the Asia-Pacific region.
			
